The opinion of the court was delivered by
Wheeler, J.
There is no doubt but that the general rule, that parol evidence is admissible’to show the situation, surroundings, and appellations even, of the subject-matter of a grant, for the purpose of ascertaining what was granted, is as the plaintiff’s counsel claimed it to be. That has been decided too many times to admit of question now. And if th'e description of land granted in this deed had stopped after the general description, “ all the Wilson farm so called, and the Flanders and Foster farm joining the same, lying and being in the westerly part of said town of St: Albans,” there is no fair question but that the evidence as to the source of the title to the land in dispute, and that this land was known, used as, and called a part of the Wilson farm, would have been admissible to be used in determining what the extent of the Wilson farm conveyed, in fact was. But the description goes further, and says, “ bounded as follows, to wit,” and then gives a particular description of the land conveyed ; and there is-a rule of construction equally well settled, that when in a grant a gen*216eral is followed by a particular description, the particular description must govern; and in this case, if the evidence offered would make the general description comprehend more than the particular one, it would tend to contradict the deed in its true construction, and would be inadmissible. The particular description proceeds to bound the land conveyed, firstly, “ on the north by lands of Alanson L. Wright and the highway.” The land of Wright lies north of the Flanders & Foster farm, and extends east of that, southerly, to the highway, and then the highway extends eastwardly, north of a part of the Wilson farm, and several rods south of the land in dispute. There is other land of Wright lying north of the land in dispute, but if that had been intended as being the land that the land granted was bounded on the north by, there would have been not only no occasion to add, “ and the highway,” but that addition would have been improper. The lair meaning of this seems to be, north, first on Wright’s land, then on the highway, and that would exclude the land in dispute by the northern boundary. The description proceeds: “ On the east by lands of Alanson L. Wright and Freeborn E. Bell.” There is no land of Wright that lies east of any of the land granted or claimed to have been granted, except that which lies east of the Flanders & Foster farm,' and west of the land in dispute ; and hence that must be the land of Wright intended in this part of the description. There is land of'Bell that lies east of the land in dispute; but if that part of his land had been intended in this part of the description, his land would occupy the whole eastern boundary of the land conveyed, and leave no room for Wright’s land there. Land of Bell lies east of what is not disputed to be a part of the Wilson farm; and to consider that as being the land of Bell meant, will give force to the whole of this part of the description, and exclude the land in dispute by the eastern boundary. The description again proceeds: “ On the south by lands of Geo. W. Stilphen and L. A. Lasoll.” The land in dispute does not touch any of the lands of either of these, nor does it adjoin dny land granted that touches any lands of either. So the southern boundary does not tend to include this land with that granted. . The description further proceeds: “ On *217the west by McQuam Bay.” This land does not touch McQuam Bay, nor adjoin any land conveyed, nor lie within many rods of any land conveyed, that does touch it; and the land of Wright that is described as bounding the land conveyed on the east, lies directly west of this land, and between it and McQuam Bay. And in that way the western boundary has no tendency to include it. There is a corner of land of one Mclver that is included in this particular description, and it is insisted that therefore this-description is indefinito, and should not govern. But the description is none the less definite on that account; neither can it justly be said to include all that may bo claimed to belong in, because it includes some that does not belong in. These considerations lead to the conclusion that the particular description does not include the land in dispute, and that the evidence offered would only have tended to make the general contradict the particular description, and was for that reason properly excluded.
Judgment affirmed.